               Case:
$2 5HY4/10        1:20-mj-00230-SKB
                   $SSOLFDWLRQIRUD6HDUFK:DUUDQW    Doc #: 1 Filed: 03/10/20 Page: 1 of 12 PAGEID #: 1


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                          Southern District of Ohio
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

             ,QWKH0DWWHURIWKH6HDUFKRI
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                                &DVH1R0-
,QIRUPDWLRQ $VVRFLDWHG ZLWK WKH &HOOXODU 'HYLFH $VVLJQHG
  &DOO 1XPEHU  WKDW LV 6WRUHG DW 3UHPLVHV
                  &RQWUROOHG E\ $7 7

                                           $33/,&$7,21)25$6($5&+:$55$17
        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
property to be searched and give its location):
  6HH $WWDFKPHQW $ 7KLV FRXUW KDV DXWKRULW\ WR LVVXH WKLV ZDUUDQW XQGHU  86&   F  $ DQG   $ 


ORFDWHGLQWKH            1RUWKHUQ                'LVWULFWRI           7H[DV               WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)
  6HH $WWDFKPHQW %


          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               u FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
                 u SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
            Code Section                                                        Offense Description
         86&  J                              )HORQ LQ 3RVVHVVLRQ RI D )LUHDUP DQG $PPXQLWLRQ



          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
        6HH DWWDFKHG $IILGDYLW RI '($ 6SHFLDO $JHQW -RH 5HGHU

          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u
          u 'HOD\HGQRWLFHRI        GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                             LVUHTXHVWHG
            XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW


                                                                                           Applicant’s signature

                                                                                    -RVHSK 5HGHU '($ 6SHFLDO $JHQW
                                                                                           Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

'DWH      Mar 10, 2020
                                                                                             Judge’s signature

&LW\DQGVWDWH &LQFLQQDWL 2+                                                6WHSKDQLH . %RZPDQ 86 0DJLVWUDWH -XGJH
                                                                                           Printed name and title
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 2 of 12 PAGEID #: 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE                              0-
                                                   Case No. ____________________
CELLULAR DEVICE ASSIGNED CALL
NUMBER 513-300-4872 THAT IS STORED
                                                   Filed Under Seal
AT PREMISES CONTROLLED BY AT&T


                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Joe Reder, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number 513-300-4872

(“the SUBJECT PHONE”) that is stored at premises controlled by AT&T, a wireless telephone

service provider headquartered in Dallas, Texas. The information to be searched is described in

the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require AT&T to disclose to

the government copies of the information further described in Section I of Attachment B. Upon

receipt of the information described in Section I of Attachment B, government-authorized

persons will review the information to locate items described in Section II of Attachment B.

       2.      I am a Special Agent with the Drug Enforcement Administration and have been

since January 2006. I have completed basic law enforcement training at the DEA Academy in

Quantico, Virginia, and have received extensive training in the investigation of offenses

involving controlled substances. On November 9, 2016, I was sworn in as a Deputy Sheriff with

the Hamilton County Sheriff’s Office in Cincinnati, Ohio. For approximately 18 months I was
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 3 of 12 PAGEID #: 3




assigned to the Hamilton County Heroin Task Force and conducted investigations involving both

fatal and non-fatal heroin overdoses.

       3.      During the course of my law enforcement career I have conducted and

participated in the investigation of numerous criminal offenses, including those involved in the

current investigation. I have participated in over 100 illicit drug trafficking investigations,

ranging from street-level dealers to major drug suppliers. These investigations have also

included the unlawful importation, possession with intent to distribute, and distribution of illegal

substances, the related money-laundering instruments, the conducting of monetary transactions

involving the proceeds of specified unlawful activities, and conspiracies associated with criminal

narcotics offenses. These investigations have resulted in the seizure of narcotics, the arrest,

prosecution, and conviction of suspects, and the seizure of large amounts of U.S. currency; and

they have also involved: the use of confidential informants and undercover agents; the analysis

of pen registers, trap and trace, and toll records; and physical surveillances and the execution of

search warrants. I have planned, participated in, and supervised the execution of no fewer than

50 search warrants authorizing the search of drug traffickers and of locations associated with

drug traffickers and their co-conspirators, such as residences, businesses, storage facilities,

outbuildings, safety deposit boxes, and vehicles. I have also been the affiant on wiretap

affidavits, have testified in grand jury proceedings, and have written reports and analyzed

documents in the course of investigations.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.



                                                  2
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 4 of 12 PAGEID #: 4




       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Darias JACKSON has committed a violation of 18 U.S.C. § 922(g)(1) (felon in possession of

firearm or ammunition). There is also probable cause to search the information described in

Attachment A for evidence of this crime as further described in Attachment B.

                                          PROBABLE CAUSE

       A.      On September 19, 2019, the Victim was shot nine times.

       6.      At approximately 3:09 am on September 19, 2019, uniformed officers responded

to an apartment on Groesbeck Road for a report of shots fired. While officers were on their way,

they received reports that a victim (the “Victim”) had recently arrived at the hospital suffering

from multiple gunshot wounds.

       7.      Officers located nine 9 mm casings and blood outside the apartment on Groesbeck

Road. I was informed by an agent of the Bureau of Alcohol, Tobacco, Firearms, and Explosives

that the ammunition associated with these casings was manufactured outside the State of Ohio.

       B.      Hospital records from the day of the shooting list the SUBJECT PHONE as
               the Victim’s cell number.

       8.      A doctor evaluated the victim’s lucidity upon his/her arrival at the hospital on

September 19, 2019. The doctor rated the Victim as a “14” on a scale of 1 to 15, with 15 being

the most lucid. In a later interview, the doctor explained to me that, at the time of the Victim’s

arrival, the Victim was lucid and answering questions, although the Victim was confused by

more complicated questions.

       9.      Hospital records from the date of the Victim’s arrival at the hospital list the

SUBJECT TELEPHONE as the Victim’s cell phone number, suggesting that either the Victim

or someone who accompanied the Victim to the hospital provided that phone number as the

Victim’s.


                                                  3
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 5 of 12 PAGEID #: 5




       10.     Shortly after his/her arrival at the hospital, the Victim was taken into surgery and

was unable to provide any statements to officers for several days.

       C.      On October 2, 2019, the Victim identified JACKSON as the shooter.

       11.     On October 2, 2019, when shown a 6-pack of photographs, the Victim identified

Darias JACKSON as the shooter and said he/she had known JACKSON for many years.

       12.     At the time of the shooting on September 19, 2019, JACKSON was on federal

supervised release in connection with his 2013 conviction for Conspiracy to Possess with Intent

to Distribute 1,000 Kilograms or More of Marijuana in violation of 21 U.S.C. §§ 846

and 841(a)(1) and (b)(1)(A), a Class A felony punishable by more than one year in prison.

JACKSON was sentenced to 50 months’ imprisonment for that offense.

       D.      On October 31, 2019, the Victim recanted his/her statement under suspicious
               circumstances.

       13.     On October 31, 2019, a notary public for the hospital where the Victim was being

treated was called to the Victim’s room to notarize a statement in which the Victim recanted

his/her identification of JACKSON as the shooter.

       14.     Upon entering, the notary saw six people in the room: the Victim, who was sitting

in his/her bed with his/her legs dangling over the side; three individuals on a love seat who the

notary believed were likely the Victim’s parents and a sibling; and two unknown males in the

back of the room. The notary stated that the two men in the back of the room brought the

typewritten affidavit to her. The Victim told the notary that he/she had read the affidavit. The

notary then asked three questions to determine whether the Victim was competent to sign the

affidavit (“Who is the president of the United States?” “Where are you?” and “What is today’s

date?”). After receiving satisfactory responses, the notary reviewed the affidavit with the Victim

and noted to the Victim that it appeared the Victim was recanting a previous statement. The


                                                 4
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 6 of 12 PAGEID #: 6




Victim responded that he/she was recanting because the person he/she had accused was his/her

cousin and it was the first name the Victim had thought of after the shooting and that was why

he/she said the name originally. According to the notary, the Victim stated, “He’s my boy; it

was not him.”

       15.      The Victim signed the affidavit, and the notary notarized it. As soon as the

document was notarized, the two men in the back of the room stepped forward, took the signed

statement, and walked out of the room.

       E.       On January 8, 2020, the Victim reaffirmed that JACKSON was the shooter.

       16.      In an interview on January 8, 2020, the Victim again identified JACKSON as the

shooter, saying that he/she had been on a substantial amount of pain medicine when he/she

signed the affidavit on October 30, 2019.

       F.       A video taken moments before the shooting appears to show the Victim and
                JACKSON in an aggressive verbal confrontation.

       17.      After the shooting, but before the Victim was medically stable and could be

interviewed, law enforcement received anonymous tips that Individual 1 had taken video of a

confrontation between the Victim and JACKSON shortly before the shooting.

       18.      Law enforcement later obtained a copy of the alleged video, which shows two

men who strongly resemble the Victim and JACKSON in an aggressive verbal confrontation.

The video’s metadata show that the video was taken at 3:06 am—approximately 3 minutes

before the first 911 call reporting that the Victim had been shot. The video also partially shows a

vehicle that is consistent in appearance with a vehicle registered to JACKSON; the person who

appears to be JACKSON is sitting on that vehicle in parts of the video. Because the video

appears to have been taken from inside an apartment, while the men were outside in a parking

lot, the men’s words cannot be clearly heard.


                                                 5
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 7 of 12 PAGEID #: 7




        G.      AT&T likely has evidence relevant to this case, including evidence of the
                SUBJECT PHONE’s approximate location at relevant times leading up to
                the shooting.

        19.     In my training and experience, I have learned that AT&T is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911 Phase II data or

Global Positioning Device (“GPS”) data.

        20.     Based on my training and experience, I know that AT&T can collect cell-site data

about the SUBJECT PHONE. I also know that wireless providers such as AT&T typically

collect and retain cell-site data pertaining to cellular phones to which they provide service in

their normal course of business in order to use this information for various business-related

purposes.

        21.     Based on my training and experience, cell-site data may constitute evidence of the

crimes under investigation because the information can be used to determine an approximate

location for the device, and therefore its user, at relevant times. In this case, I believe that cell-

site data about the SUBJECT PHONE is likely to be relevant evidence in this investigation,
                                                   6
     Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 8 of 12 PAGEID #: 8




because it may shed light on where the Victim was earlier in the evening, who the Victim may

have been with at relevant times leading up to the shooting, and whether the Victim was at the

location pictured in the video described above at the time of the argument caught on video.

       22.     Based on my training and experience, I know that wireless providers such as

AT&T typically collect and retain information about their subscribers in their normal course of

business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) of payment (such as credit card account number) provided

by the subscriber to pay for wireless telephone service. I also know that wireless providers such

as AT&T typically collect and retain information about their subscribers’ use of the wireless

service, such as records about calls or other communications sent or received by a particular

phone and other transactional records, in their normal course of business. In my training and

experience, this information may constitute evidence of the crimes under investigation because

the information can be used to identify the SUBJECT PHONE’s user or users.

                                AUTHORIZATION REQUEST

       23.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       24.     I further request that the Court direct AT&T to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on AT&T, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

       25.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These



                                                  7
    Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 9 of 12 PAGEID #: 9




documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                      Respectfully submitted,



                                                      JOSEPH M. REDER
                                                      Special Agent
                                                      Drug Enforcement Administration



                                                  10 2020.
       Subscribed and sworn to before me on March ___,


       _________________________________________
       HON. STEPHANIE K. BOWMAN
       UNITED STATES MAGISTRATE JUDGE




                                                  8
   Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 10 of 12 PAGEID #: 10




                                      ATTACHMENT A

                                   Property to Be Searched

       This warrant applies to records and information associated with the cellular telephone

assigned call number 513-300-4872 that are stored at premises controlled by AT&T (“the

Provider”), which is headquartered in Dallas, Texas, and accepts service of process at AT&T

Global Legal Demand Center, AT&T Corporation, 11760 U.S. Highway 1, North Palm Beach,

FL 33408.
Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 11 of 12 PAGEID #: 11




                                   ATTACHMENT B

                             Particular Things to be Seized

I. Information to be Disclosed by the Provider

   To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period of

September 16, 2019, through September 22, 2019:

       a. The following information about the customers or subscribers of the Account:

               i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              iii. Local and long distance telephone connection records;

              iv. Records of session times and durations, and the temporarily assigned
                  network addresses (such as Internet Protocol (“IP”) addresses) associated
                  with those sessions;

               v. Length of service (including start date) and types of service utilized;

              vi. Telephone or instrument numbers (including MAC addresses, Electronic
                  Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                  Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                  (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                  Integrated Services Digital Network Number (“MSISDN”); International
                  Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                  Equipment Identities (“IMEI”);

             vii. Other subscriber numbers or identities (including the registration Internet
                  Protocol (“IP”) address); and

             viii. Means and source of payment for such service (including any credit card
                   or bank account number) and billing records.

                                             2
   Case: 1:20-mj-00230-SKB Doc #: 1 Filed: 03/10/20 Page: 12 of 12 PAGEID #: 12




           b. All records and other information (not including the contents of communications)

               relating to wire and electronic communications sent or received by the Account,

               including:

                   i. the date and time of the communication, the method of the

                       communication, and the source and destination of the communication

                       (such as the source and destination telephone numbers (call detail

                       records), email addresses, and IP addresses); and

                   ii. information regarding the cell tower and antenna face (also known as

                       “sectors”) through which the communications were sent and received.



The provider is hereby ordered to produce the information described above within 10 days
of issuance of this order.




   II. Information to be Seized by the Government

       All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 922(g)(1) involving Darias JACKSON on or about September 19, 2019.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                3
